Citation Nr: 0512113	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  04-11 146 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss, and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 until March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In a November 1968 rating decision, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss.  The veteran did not appeal.

2.  Evidence submitted and obtained since the November 1968 
rating decision had not previously been submitted to agency 
decisionmakers; it relates to an unestablished fact necessary 
to substantiate the claim; it is neither cumulative nor 
redundant of the evidence of record at the time of the final 
denial of the claim sought to be reopened; and, it raises a 
reasonable possibility of substantiating the claim.
  
3.  The veteran had bilateral hearing loss at high frequency 
upon entrance into service.

4.  The veteran's bilateral hearing loss increased in 
severity during service.


CONCLUSIONS OF LAW

1.  The November 1968 rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004). 
2.  Evidence received since the November 1968 rating decision 
is new and material; therefore, the claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  The veteran is not entitled to the presumption of 
soundness upon entry into service.  38 U.S.C.A. §§ 1111, 1153 
(West 2002); 38 C.F.R. §§ 3.304, 3.306 (2004); Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

4.  The veteran's hearing loss was aggravated by service.  
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2004); VAOPGCPREC 3-03 (July 16, 2003); Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not initiated within the allowed time period.  38 U.S.C.A. § 
7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302(a).  In order to perfect an appeal, a veteran must 
file a substantive appeal following the issuance of the 
statement of the case (SOC).  See 38 C.F.R. § 20.202.

In this case, the veteran's claim of entitlement to service 
connection for bilateral hearing loss was denied by a 
November 1968 rating decision, and veteran did not appeal the 
decision.  Because the veteran did not appeal the decision 
within one year of the rating decision, the RO's November 
1968 rating decision became final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103.

In a March 2003 rating decision, the RO declined to reopen 
the case citing the lack of new and material evidence.  
However, the issue of entitlement to service connection for 
bilateral hearing loss appears to have been implicitly 
reopened by a decision review officer (DRO) in the SOC, 
because the DRO reached the merits of the claim, and denied 
the benefits sought.

Regardless of the RO's decision to reopen the claim, the 
Board is nevertheless required to address the issue of 
reopening to determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  One exception 
to this rule is found at 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

In Hodge v. West, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  155 F.3d 
1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In support of his application to reopen his claim of 
entitlement to service connection for bilateral hearing loss, 
the veteran submitted and the RO obtained: several letters 
from family members describing their firsthand observations 
of the veteran's hearing difficulties following service; VA 
medical treatment records from 2000 to 2002; a VA audiology 
exam report dated July 2003; and, a VA ear examination report 
dated July 2003 which confirmed that the veteran presently 
has bilateral neurosensory hearing loss.  

At the July 2003 VA examination, after reviewing the 
veteran's claims file, the examiner indicated that the 
veteran did sustain some slight changes in his hearing during 
his military career, as reflected by the audiograms in his 
service medical records; and the examiner noted that the 
veteran had mild hearing loss at entry into service, but 
moderately severe hearing loss at discharge.  Reviewing a 
July 2003 audiometric examination, the examiner observed that 
the results showed bilateral neurosensory hearing loss 
sloping from the mid to the high frequencies.  However, the 
examiner opined that, despite the hearing changes in service, 
much of the veteran's current hearing loss was probably 
associated with his post-service noise exposure.  

The VA audiologist, who conducted the audiometric examination 
the same day the examiner reviewed it, gave the impression 
that military noise exposure was likely a contributing factor 
to the veteran's increased hearing difficulty.

Lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons; lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In 
the case of the letters written by the veteran's family, the 
family members are not diagnosing the veteran's hearing loss; 
rather, they are giving accounts of symptomatology over a 
period of time.  As such, the Board finds their accounts 
credible evidence of the veteran's increased hearing 
difficulty upon return from service.

The evidence submitted since the 1968 rating decision is new 
in that it was not previously submitted to agency 
decisionmakers.  See 38 C.F.R. § 3.156(a).  Furthermore, the 
July 2003 VA examination and audiology exam findings, and the 
family letters are material in that they relate to 
unestablished facts necessary to substantiate the claim 
(i.e., a link between a present chronic disability and the 
veteran's time in service, and the increase in severity of 
the veteran's disability during service, both of which are 
required to establish service connection).  See 38 C.F.R. 
§§ 3.156, 3.303(a).  As such, the Board finds that the 
evidence is new and material under the current regulations 
because it raises a reasonable possibility of substantiating 
the claim for service connection for bilateral hearing loss.

Accordingly, new and material evidence having been submitted, 
the claim of entitlement to service connection for bilateral 
hearing loss is reopened.

II. Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 
1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b).  
The term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  A veteran who served 
during a period of war, as in this case, is presumed to be in 
sound condition when he entered into military service except 
for conditions noted on entrance medical examination.  
38 U.S.C.A. § 1111.  
The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).

Where there is "clear and unmistakable" evidence that the 
injury or disease claimed preexisted service, the presumption 
does not attach, and the issue becomes whether the disease or 
injury was aggravated during service.  Id.  

The law further provides that the burden to show no 
aggravation of a preexisting disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  In July 
2003, VA Office of the General Counsel determined that VA 
must show by clear and unmistakable evidence that there is a 
pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3-03.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the recent decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 
1, 2004, which summarized the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  
In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004) (footnote 
omitted).

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

In April 1966, the veteran underwent a service-induction 
medical exam.  On the personal medical history survey, the 
veteran indicated "yes" in regard to the question of 
whether he had then, or had ever had, ear, nose or throat 
trouble.  The veteran then underwent a hearing exam that 
revealed high frequency hearing loss, which was noted in the 
summary of effects and diagnoses section.  The results of the 
audiometric testing were as follows, with puretone thresholds 
recorded in decibels (dB):


HERTZ (Hz)

500 
1000 
2000 
3000 
4000 
6000 
Right
45
-5
0
40
40
45
Left
5
0
35
45
45
45

Accordingly, the veteran was assigned a "H2" on his PULHES 
profile.  The "PULHES" profile is a military evaluation that 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of medical fitness) 
to 4 (a medical condition or physical defect which is below 
the level of medical fitness for retention in military 
service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992).  The "H" in the PULHES acronym stands for hearing, 
and the "2" indicates that the individual possesses some 
medical condition or physical defect that may require some 
activity limitations.  

The entrance examination also contains the results of a 
second hearing exam dated two days later.  Although the 
second exam still indicated some high frequency hearing loss, 
the hearing loss was less than what was determined by the 
initial exam.  The second test showed:


HERTZ

250 
500 
1000 
2000 
4000 
Right
10
10
10
10
30
Left
5
5
10
5
35

The "H2" profile was crossed out and a "H1" was assigned, 
indicating the highest level of hearing fitness; however, the 
diagnosis of hearing loss at high frequencies was not 
changed.  

Based on the evidence as set forth above, the Board finds 
that the veteran had bilateral hearing loss upon entry into 
service that was not considered to be an impairment to 
military service.  Nevertheless, because bilateral hearing 
loss was noted on the veteran's induction physical, the Board 
finds that the veteran had a preexisting disability and is 
therefore not entitled to the presumption of soundness upon 
entry with regards to his hearing.  As such, the burden of 
proof necessarily falls on the veteran to establish 
aggravation.  See Wagner, 370 F.3d at 1096 (citing Jensen, 19 
F.38 at 1417).

While in service, the veteran asserted that he served as an 
artillery mechanic.  The veteran's exit examination dated 
January 1968 indicated that the veteran had bilateral 
neurosensory hearing loss, due to acoustic trauma, and the 
veteran was prevented from being assigned to anything 
involving habitual or frequent exposure to loud noises, 
except small arms qualification with earplugs.  The veteran 
was then assigned a "H3" on his PULHES profile, indicating 
more severe hearing loss than what was found upon his entry 
into service.  "H3" indicates that the veteran had one or 
more medical conditions or physical defects that might 
require significant limitations and that he should receive 
assignments commensurate with his or her physical capability 
for military duty (i.e., limited duty/assignments).  See 
Military Physical Profile Serial System, 
http://usmilitary.about.com/od/joiningthemilitary/l/blpulse.h
tm.  The veteran also underwent a hearing exam, which showed:


HERTZ

500 
1000 
2000 
4000 
Right
0
0
5
50
Left
0
0
10
55

In August 1968, the veteran underwent a VA examination, which 
indicated a history of bilateral neurosensory hearing loss at 
high tones and noted the veteran's contention that he was 
exposed to concussion of small arms fire on the firing range 
during basic training.  After a more specific hearing 
evaluation the following day, a physician gave the diagnostic 
impression of bilateral neurosensory hearing loss, secondary 
to trauma.  

In October 1968, the veteran underwent a VA examination, 
which yielded a threshold of 65 dB for both the left and 
right ears on both the air conduction and bone conduction 
tests at 4,000 Hz frequency.

Generally speaking, in decisions on claims for veterans' 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence (i.e., where the evidence supports the 
claim or is in relative equipoise, the appellant prevails). 
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  Only where the "fair preponderance of the 
evidence" is against the claim will the veteran lose.  Id.  

In this case, the veteran's hearing progressed from a high 
level of fitness going into service to a point where his 
hearing defects required significant limitation of 
assignment, as indicated by his PULHES hearing ratings at 
entry and discharge.  The threshold loss in his hearing, as 
shown by the audiometry testing at 4,000 Hz, went from 30 and 
35 at entry, for the right and left ears respectively, to 50 
and 55 at discharge.  Furthermore, a VA audiologist indicated 
that military noise exposure was a likely contributing factor 
to the veteran's increased hearing difficulty, and family 
letters provided firsthand accounts of the progressive 
deterioration of the veteran's current hearing while he was 
in service.  Even the VA examiner, who believed that much of 
the veteran's hearing loss was derived from post-service 
noise exposure, observed that the veteran's hearing loss went 
from mild at entry into service to moderately severe at 
discharge and opined that the veteran sustained changes in 
his hearing during service.  Additionally, the veteran's 1968 
discharge examination indicated that the veteran had 
bilateral neurosensory hearing loss, due to acoustic trauma, 
and a hearing evaluation later that year yielded a diagnostic 
impression of bilateral neurosensory hearing loss, secondary 
to trauma.  

To summarize, the veteran had mild hearing loss at entry into 
the service, but had considerable hearing loss upon exit that 
medical opinions attributed to acoustic trauma.  Thus, when 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that it is at least as likely as not that the 
veteran's preexisting bilateral hearing loss increased in 
severity beyond the normal progression of the disease due to 
excessive military noise exposure while in the United States 
Army.  Accordingly, the Board finds that the preexisting 
bilateral hearing loss was aggravated by service and, as 
such, service connection for that disability is granted. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


	                        
____________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


